     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12
13                                                   ) Case No.: 2:18cv00060-DMC
     SALLY RAMOS,                                    )
14                                                   )
                     Plaintiff,                      ) STIPULATION AND ORDER FOR AN
15                                                   ) EXTENSION OF TIME
            vs.                                      )
16   NANCY BERRYHILL,                                )
     Acting Commissioner of Social Security,         )
17                                                   )
                                                     )
18                   Defendant.                      )
                                                     )
19
20
             IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for Defendant to respond to Plaintiff’s Motion for Summary
22
     Judgment be extended by 30 days, from May 9, 2019, to Monday, June 10, 2019. This is
23
     Defendant’s first request for an extension of time to respond to Plaintiff’s Motion. Defendant
24
     respectfully requests this additional time because Defendant’s counsel has multiple briefs due
25
     within the next three weeks and will be out of the office for eight days. Counsel for Defendant
26
     has conferred with counsel for Plaintiff, who consents to the request. The parties further
27
     stipulate that all subsequent dates in the Court’s Scheduling Order shall be modified accordingly.
28


     Stip. & Prop. Order for Ext.; 2:18cv00060-DMC   1
 1
 2            Counsel for Defendant apologizes to the Court for any inconvenience caused by this
 3   delay.
 4
                                                     Respectfully submitted,
 5
 6   Dated: May 9, 2019                              /s/_Harvey P. Sackett________________________
                                                     (*as authorized via email on May 8, 2019)
 7                                                   HARVEY P. SACKETT
                                                     Attorney for Plaintiff
 8
 9
                                                     MCGREGOR W. SCOTT
10                                                   United States Attorney
11                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
12                                                   Social Security Administration
13                                           By:     /s/ Carol S. Clark
14                                                   CAROL S. CLARK
                                                     Special Assistant U.S. Attorney
15
                                                     Attorneys for Defendant
16
17
18
                                                     ORDER
19
20
     APPROVED AND SO ORDERED NUNC PRO TUNC TO MAY 9, 2019:
21
22   Dated: May 15, 2019
                                                            ____________________________________
23                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:18cv00060-DMC      2
